Case: 19-11375        Document: 00515541138             Page: 1      Date Filed: 08/26/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 19-11375
                                                                                August 26, 2020
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Joshua Ryan Dorman,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:17-CR-74-1


 Before Clement, Higginson, and Engelhardt, Circuit Judges.
 Per Curiam:*
         Joshua Ryan Dorman appeals the revocation of his supervised release
 and the 18-month sentence imposed under 18 U.S.C. § 3583(g), which, in
 relevant part, requires the revocation of supervised release where a defendant




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-11375      Document: 00515541138           Page: 2     Date Filed: 08/26/2020




                                    No. 19-11375


 possesses a controlled substance or tests positive for illegal drugs more than
 three times in a year.
        Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Dorman
 first argues § 3583(g) is unconstitutional because it requires the district court
 to revoke a defendant’s supervised release and impose a prison sentence
 without affording the defendant the constitutional right to have the
 allegations proven to a jury beyond a reasonable doubt. Because Dorman did
 not assert this argument in the district court, plain error review applies. See
 United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010). Dorman must show
 a clear or obvious error that affects his substantial rights. See id. If he is able
 to make this showing, this court “should exercise its discretion to correct the
 forfeited error if the error seriously affects the fairness, integrity, or public
 reputation of judicial proceedings.” Molina-Martinez v. United States, 136 S.
 Ct. 1338, 1343 (2016) (internal quotation marks and citation omitted).
 Dorman correctly concedes his argument that there was clear or obvious
 error is foreclosed. Because “there currently is no caselaw from either the
 Supreme Court or this court extending Haymond to § 3583(g) revocations,
 the district court could not have committed any clear or obvious error in
 applying the statute.” Badgett v. United States, 957 F.3d 536, 541 (5th Cir.
 2020) (internal quotation marks and citation omitted).
        Dorman next argues his sentence is substantively unreasonable
 because, by treating revocation as mandatory under § 3583(g), the district
 court considered an improper factor and made a clear error of judgment in
 balancing the sentencing factors. A sentence imposed upon revocation of
 supervised release is reviewed under the plainly unreasonable standard.
 United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). This court first
 evaluates whether the district court procedurally erred and then considers
 the substantive reasonableness of the sentence under an abuse of discretion
 standard. Id. If the sentence is unreasonable, this court then considers



                                         2
Case: 19-11375     Document: 00515541138        Page: 3   Date Filed: 08/26/2020




                                 No. 19-11375


 “whether the error was obvious under existing law.” Id. Even if we assume,
 arguendo, that Dorman could show that the district court improperly based
 its sentencing decision on the mandatory revocation provision of § 3583(g),
 he would not be able to show the alleged error was obvious under existing
 law. See Badgett, 957 F.3d at 541. Accordingly, he has not shown that his
 sentence was plainly unreasonable.
       The district court’s judgment is AFFIRMED.




                                      3